DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 11, on page 6, that “processing means configured to” does not invoke 112(f) because it could be “hardware, software, firmware or a combination”, examiner disagrees.  “Processing means configured to” creates a presumption that the claim invokes 112(f) and the claim limitations themselves do not contain sufficient structure to perform the functions described, therefore 112(f) is invoked.  To overcome the invocation, sufficient structure needs to be present in the claim language itself, not merely in the specification.  Examiner notes that applicant has identified a “EFR32MG12 system-on-chip” (on page 2 of the specification) as structure corresponding to the processing means (NOTE: ”processing means 12” on page 5 is not specific structure) and examiner agrees that the SoC is sufficient structure and will therefore be read into the current claim limitation and the 112(b) rejection withdrawn.
Regarding applicant’s argument for claim 1, on page 8, that Fujimoto does not anticipate the claim language because the citations are drawn from a first embodiment and a second embodiment, examiner disagrees.  Paragraph 117 specifically states that the second embodiment includes the structure of the first embodiment (the units 20 and .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “processing means configured to enter a manufacture mode …” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 12 of the application publication discloses an EFR32MG12 system-on-chip as a structure that corresponds to the processing means. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1)	Claim(s) 1-5, 7, 8, 10, 12, 13, 16, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent application publication 2019/0394278 by Fujimoto et al.
2)	Regarding claim 1, Fujimoto teaches a method for printing a Zigbee install code, the method comprising: reading the Zigbee install code from a Zigbee device via a radio interface (paragraph 109; ID for Zigbee connection is written in a device and can be obtained via radio transmission as described in paragraph 142); and printing the Zigbee install code (paragraph 119 and 120; particular device information may be printed upon a sticker attached to the device including “installation information” which, as described in paragraph 55 and 109, can be connection information [i.e. “Zigbee install code”]).
3)	Regarding claim 2, Fujimoto teaches the method according to claim 1, wherein reading the Zigbee install code from the Zigbee device via the radio interface is carried 
4)	Regarding claim 3, Fujimoto teaches the method according to claim 1, wherein printing the Zigbee install code comprises printing the Zigbee install code on the Zigbee device or on a case intended for the Zigbee device (paragraph 119; ID information can be printed on sticker affixed to device).
5)	Regarding claim 4, Fujimoto teaches the method according to claim 1, wherein  reading the Zigbee install code from the Zigbee device via the radio interface is carried out using an IEEE 802.15.4 protocol (Zigbee itself is an IEEE 802.15.4 specification of communication protocols, therefore Zigbee communications [such as those described in paragraph 109] are an IEEE 802.15.4 compliant protocol).
6)	Regarding claim 5, Fujimoto teaches the method according to claim 1, wherein reading the Zigbee install code from the Zigbee device via the radio interface is carried out by a radio communication unit (paragraphs 64 and 65; devices 20, or attached Wi-Fi units 80, can send connection data to server 30) external to the Zigbee device and configured to be communicatively connected to a printing system external to the Zigbee device (figure 13, item 55; paragraph 119; server is connected to printer 55 which is external to the Zigbee devices [item 20]).
7)	Regarding claim 7, Fujimoto teaches a system for printing a Zigbee install code, the system comprising a radio communication unit configured for reading the Zigbee install code from a Zigbee device via a radio interface (paragraph 109; ID for Zigbee connection is written in a device and can be obtained via radio transmission as described in paragraph 142) and a printing system configured to be in communication 
8)	Regarding claim 8, Fujimoto teaches the system according to claim 7, wherein the radio communication unit is configured to read the Zigbee install code from the Zigbee device via the radio interface using an IEEE 802.15.4 protocol (Zigbee is an IEEE 802.15.4 specification of communication protocols, therefore Zigbee communications [such as those described in paragraph 109] are an IEEE 802.15.4 compliant protocol).
9)	Regarding claim 10, Fujimoto teaches a Zigbee device comprising a radio interface for transmitting a Zigbee install code (paragraph 109; ID for Zigbee connection is written in a device and can be obtained via radio transmission as described in paragraph 142).
10)	Regarding claim 12, Fujimoto teaches the Zigbee device according to claim 10, further comprising memory storing the Zigbee install code (paragraphs 108 and 109; code is stored on the communication unit of the Zigbee device 20).
11)	Regarding claim 13, Fujimoto teaches the Zigbee device according to claim 10, wherein the Zigbee install code comprises an install code required for the Zigbee device to join a Zigbee network (paragraph 109; PAN ID is a code for allowing devices 20 to join the wireless [i.e. Zigbee] network with server 30 and the other devices 20).
12)	Claims 16 and 20 are taught in the same manner as described in the rejection of claim 12 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0394278 by Fujimoto et al. as applied to claim 10 above, and further in view of applicant admitted prior art (hereinafter “AAPA”).
	Fujimoto teaches the ZigBee device according to claim 10, further comprising processing means configured to enter a manufacture mode upon the first power up of the Zigbee device, wherein, in the manufacture mode (paragraph 52; installation processes can occur at first startup), the processing means is configured to communicate with a radio communication unit external to the Zigbee device using an IEEE 802.15.4 protocol (Zigbee is an IEEE 802.15.4 specification of communication protocols, therefore Zigbee communications [such as those described in paragraph 109] are an IEEE 802.15.4 compliant protocol) in order to transmit a Zigbee install code of the Zigbee device to the radio communication unit (paragraph 109; ID for Zigbee 
	Fujimoto does not specifically teach that the processing means is an EFR32MG12 system-on-chip (Fujimoto does disclose a CPU 21 in each device 20 in figure 6).
	AAPA teaches that the processing means can be an EFR32MG12 system-on-chip (paragraph 12; cited manufacturer is not the assignee).
	Fujimoto discloses a device which differs from the claimed device by the substitution of a CPU with an EFR32MG12 system-on-chip.  AAPA discloses the substituted device and the functions of such were known in the art to enable processing for wireless connections.  Fujimoto’s CPUs could have been substituted with an EFR32MG12 system-on-chip as taught by AAPA and the results would have been predictable and resulted in initiation of a wireless connection.  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fujimoto with AAPA.

15)	Claims 14, 15, 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0394278 by Fujimoto et al. as applied to claims 1, 7 and 10 above, and further in view of U.S. patent application publication 2019/0132055 by Deixler et al.
16)	Regarding claim 14, Fujimoto does not specifically teach the Zigbee device according to claim 10, wherein the ZigbeeTEL. 801.326.1982acrig1,teZge device is a lighting device.

NOTE: Devices 20 that are networked in Fujimoto could be modified by Deixler to be applied to lighting elements.
Fujimoto and Deixler are combinable because they are both from the wireless connectivity for internet of things devices field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fujimoto with Deixler to add wireless mesh connectivity for devices that are lamps.  The motivation for doing so would have been to embed data within emitted light for positioning or advertising purposes (paragraphs 7 and 8).  Therefore it would have been obvious to combine Fujimoto with Deixler to obtain the invention of claim 14.
17)	Regarding claim 15, Deixler (as combined with Fujimoto in the rejection of claim 14 above) teaches the Zigbee device according to claim 14, wherein the lighting device is a lamp (paragraphs 58 and 59; Zigbee wireless device with a connection code can be a lamp).
18)	Claims 18 and 22 are taught in the same manner as described in the rejection of claim 14 above.
19)	Claims 19 and 23 are taught in the same manner as described in the rejection of claim 15 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672